EACOMBE, Circuit Judge
(orally). This article is concededly a lake, and it seems equally plain upon the proofs that it is also an alizarine color. The government chemist testified that it is a characteristic alizarine color, and that a group or list of alizarine colors *779would be incomplete ii alizarine lake's were omitted from them. It would therefore seem to be more appropriately included in the enumeration of paragraph 368, which is not qualified with the words “not specially provided for in this 'act,” as is the paragraph 18, which enumerates generally paints, colors, pigments, lakes, etc.
The decision of the board is reversed.